Title: To James Madison from James Taylor, 12 April 1823
From: Taylor, James
To: Madison, James


        
          My dear Sir
          Newport Ky Apl 12th 1823
        
        I did myself the honor to address a short letter to you about a month ago, in relation to some Horses I was about sending to Va. I think it probable you or Mr Todd, if he should be at home, may see Mr P. H Jones who took charge of them.
        Accounts from Va are rather unfavourable as to the prospect of good prices for Horses: but the disturbances in Europe may make money more plenty & cause a rise in them as well as other articles.
        We have had more wet & worse roads for the last winter & this spring that I ever knew, and we have the most backward spring that I have ever witnessed. The peach trees are just beginning to shew the blooms.
        The crops of wheat are very unpromising with us, & particularly in the flat lands in Ohio. The severity of the winter with little or no snow has killed it principally in many places. I hope you may have been more fortunate in your section of the Country, particularly as we learn your corn crops were short. If war should rage in Europe & the price of bread stuff should be in demand, which is almost the consequence, it will be particularly desirable to have some thi[n]g to supply the demand.
        I have heard nothing particularly from Frankfort since I last wrote you. Our friends in the interior were well lately, as they are generally in this quarter. Mrs. Sandford resides near me & enjoys pretty good health.
        Will you be so good as to tender my best respects to your good Lady & worthy Mother, I hope they enjoy good health, and a[c]cept assurances of my sincere esteem and good wishes for your health & happiness.
        My son James is at Lexington still, he graduated, it is said with considerable credit in July last, and in October commenced the study of law. He will probably pay a visit to his friends in Va. next Spring, when I shall take the liberty of giving him a line to you & your good Lady & Mr T.
        My second daughter, Ann, is also at Lexington at the Female accademy and I hope is making good progress. She has been there about 18 months. She is about 16. We intend continuing her there for as much longer.
        I am glad my native state has at length done some thing for the Central College, under the patronage of your self & the worthy & great Jefferson. Great good is expected to result to the rising youth of Va., and indeed

surrounding States. Tell Mrs. M that I hope to shew her in my Son a Western youth, whom she will not be ashamed of as a connection, both as to natural mind & acquirments. As to my daughters I do not know that they will be able to visit Va., but think they will not discredit our State. I say this to her & your self because I flatter myself from the many proofs I have had, that you both feel interested in what so materially concerns me.
        Will you be so good as to hand the inclosed to my friend Mr Todd. It incloses a Note on Col L. T. Dade. If he, Mr T should be from home to stay any length of time will you please open the letter, have the note presented and dispose of the note as is requested in Mr Todds letter. Your friend sincerely
        
          James Taylor
        
      